UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2321



CHARLES WILSON LEASE, JR.,

                                              Plaintiff - Appellant,

          versus


SEARS HOME IMPROVEMENT PRODUCTS, INCORPORATED,

                                              Defendant - Appellee,

          and


SEARS HOME IMPROVEMENT; RAYMOND POELLOT,
District Sales Manager; CHUCK KLINZING, Human
Resources,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-00-2872)


Submitted:   October 29, 2003          Decided:     December 17, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Anne J. A. Gbenjo, LAW OFFICE OF ANNE GBENJO, Largo, Maryland, for
Appellant. James M. Mesnard, SEYFARTH SHAW, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Charles Wilson Lease, Jr., appeals from the district court's

orders denying Lease’s motion to amend complaint, granting summary

judgment   in   favor   of   Sears   Home   Improvement   Products,   Inc.

(“Sears”), and denying Lease’s motion to alter or amend judgment.*

     We have carefully reviewed the briefs and the record and we

find no reversible error.        Accordingly, we affirm the district

court’s orders denying Lease’s motion to amend his complaint,

granting Sears’ summary judgment motion, and denying Lease’s motion

to alter or amend the judgment.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




     *
       Sears asserts that neither the denial of the motion to amend
nor the district court’s grant of summary judgment against Lease’s
claims are properly before this court for review. Because Lease
filed his motion to alter or amend within ten days of the district
court’s order granting summary judgment in favor of Sears, the
motion tolls the running of the appeal period on the district
court’s underlying orders, and Lease’s timely appeal of the order
denying the motion for reconsideration automatically brings both
that order and underlying order before this court. See Fed. R.
App. P. 4(a)(4)(A); Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.
1978).


                                     3